Case: 17-60039     Document: 00514450831    Page: 1   Date Filed: 04/30/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                 No. 17-60039                          FILED
                               Summary Calendar                    April 30, 2018
                                                                  Lyle W. Cayce
                                                                       Clerk
ASTRID MICHELLE ESCOBAR-UMANZOR,

                                            Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                            Respondent

Cons. w/No. 17-60041


YANETH LIZETH UMANZOR-MALDONADO,

                                            Petitioner
v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                            Respondent


                      Petitions for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 590 400
                              BIA No. A098 590 399
     Case: 17-60039       Document: 00514450831         Page: 2     Date Filed: 04/30/2018


                                      No. 17-60039
                                    c/w No. 17-60041

Before BARKSDALE, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       For these consolidated petitions, Yaneth Lizeth Umanzor-Maldonado
and her daughter Astrid Michelle Escobar-Umanzor, natives and citizens of
Honduras, seek review of the Board of Immigration Appeals’ (BIA) dismissal
of their appeals from an Immigration Judge’s (IJ) denial of their motions to
reopen their in absentia removal proceedings.
       Unless it meets an exception, a motion to reopen removal proceedings
must “be filed within 90 days of the date of entry of a final administrative order
of removal”; for petitioners, that date was in early 2005.                        8 U.S.C.
§ 1229a(c)(7)(C)(i). Nevertheless, a motion to reopen may be filed at any time
if the alien provides previously unavailable material evidence of changed
circumstances in her home country. 8 U.S.C. § 1229a(c)(7)(C)(ii).
       Petitioners maintain the BIA erred in affirming they did not qualify for
the changed-country-conditions exception to the time limitation, based upon,
inter alia, the IJ’s determination that Umanzor’s abuser’s returning to
Honduras reflected a change in petitioners’ personal circumstances, rather
than changed conditions in Honduras. They assert the abuser’s returning to
Honduras could not be a personal circumstance, because it was not self-induced
by them. Larngar v. Holder, 562 F.3d 71, 75 (1st Cir. 2009). In addition, they
present evidence of an escalation of violence against women in Honduras. And,
Escobar asserts the BIA erred in basing its decision on her mother’s
contentions, rather than separately analyzing Escobar’s.
       For obvious reasons, denial of a motion to reopen is reviewed “under a
‘highly deferential abuse-of-discretion standard’”. Singh v. Lynch, 840 F.3d


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.

                                              2
    Case: 17-60039       Document: 00514450831     Page: 3    Date Filed: 04/30/2018


                                   No. 17-60039
                                 c/w No. 17-60041

220, 222 (5th Cir. 2016) (quoting Zhao v. Gonzales, 404 F.3d 295, 303–04 (5th
Cir. 2005)). “Under that standard, the BIA’s ruling will stand, even if this
court concludes it is erroneous, ‘so long as it is not capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.’” Id.
(quoting Zhao, 404 F.3d at 304).
      Our standard of review controls: that the return of Umanzor’s abuser to
Honduras was a change in petitioners’ personal circumstances, rather than a
change in Honduras in general, was not “utterly without foundation in the
evidence”. Singh, 840 F.3d at 222; e.g., Ramos-Lopez v. Lynch, 823 F.3d 1024,
1026 (5th Cir. 2016).
      Further, the BIA’s conclusion that petitioners’ evidence of increased
violence against women in Honduras did not support application of the
changed-country-conditions exception, was not “utterly without foundation in
the evidence”, given the Government’s showing there was persistent violence
against women in Honduras prior to petitioners’ removal proceedings in 2005
and violence has decreased since 2013. Singh, 840 F.3d at 222–23. Along that
line, our court rejected an identical claim for the same time period for the
reasons stated by the BIA. Nunez v. Sessions, 882 F.3d 499, 504–05, 508–09
(5th Cir. 2018) (“A petitioner must show a material rather than a merely
incremental change.”).
      Finally, Escobar’s assertion the BIA abused its discretion in failing to
separately analyze her motion to reopen is without merit because she failed to
present to the BIA any individual grounds for relief. (Nor does she adequately
brief the point here.)
      DENIED.




                                          3